China Broadband, Inc. 27 Union Square, West Suite 502 New York, New York100031 January 21, 2011 By EDGAR Transmission Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn: Larry Spirgel Re: China Broadband, Inc. Form 10-K for the fiscal year ended December 31, 2009 Filed April 15, 2010 Form 10-Q for the quarter ended September 30, 2010 File No. 0-19644 On January 7, 2011, we informed the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) that we expected to submit the responses of China Broadband, Inc. to the comments of the Staff set forth in a letter dated December 29, 2010, regarding the above referenced Annual Report on Form 10-K and Quarterly Report on Form 10-Q, on or before January 21, 2011.We hereby inform the Staff that we will need additional time to consult with our auditor to adequately address all of the Staff’s comments, and anticipate that we will file our response on or before January 25, 2011. If you would like to discuss the timing of our responses to the Staff’s comments or if you would like to discuss any other matters, please contact the undersigned at (212) 206-1216 or Louis A. Bevilacqua, Esq. of Pillsbury Winthrop Shaw Pittman LLP, our outside special securities counsel at (202) 663-8156. Sincerely, China Broadband, Inc. By: /s/ Marc Urbach Marc Urbach President and Chief Financial Officer
